Citation Nr: 9913804	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-33 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability 
with right lower extremity impairment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, M.L.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has not provided competent medical evidence of 
present disabilities related to an injury or disease 
incurred, or aggravated, by active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability with 
right lower extremity impairment.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records contain no references to a low back 
injury or treatment for a low back injury.  

An August 1967 discharge summary from the Albuquerque VA 
Medical Center (MC) indicates that x-rays of the lumbosacral 
spine revealed no abnormality.

The veteran underwent a VA examination in June 1968.  The 
veteran complained of "deep bone" pain in the arms and legs 
and related a history of leg numbness in 1951.  The examiner 
noted that service medical records showed no evidence of 
complaints of, or treatment for leg numbness.  No diagnosis 
of a leg or back disability was made.

Private medical records from February 1986 show that the 
veteran was being treated for a work-related right upper back 
strain.  An entry from late in that month indicates that the 
veteran had a significant right upper back spasm with severe 
pain and discomfort radiating down into his right arm.  A 
radiology report from that month showed that of slight 
anterior wedging of T8 and T7 was suggested.  The interspaces 
were found to be within normal limits.  The note indicates 
veteran was being treated by an orthopedist who diagnosed 
osteoarthritis of the spine.  Subsequent treatment notes also 
contain a reference to a complaint of some back pain in May 
1990.  A January 1991 radiology report indicates findings of 
degenerative changes of the thoracic spine.

VA outpatient treatment records show that the veteran 
complained of low back pain and weakness in November 1995.  
The veteran stated that the weakness had been in his legs 
since basic training in the 1950's.  The assessment was 
degenerative joint disease of the spine.  In December 1995, 
after review of x-rays, the assessments were degenerative 
disc disease of the lumbosacral spine and degenerative joint 
disease of the spine.  January 1996 and March 1997 notes 
contain similar complaints and findings.  March 1997 VA 
physical therapy notes indicate that the veteran related a 
history of lower back injury in 1951.  VAMC records indicate 
that the veteran underwent a laminectomy and diskectomy in 
July 1997.
Private medical reports dated in 1996 and 1997 reflect 
treatment of back problems and include a history as provided 
by the veteran of symptoms since 1952.  The diagnoses 
included nerve impingement and leg pain, diabetes mellitus, 
and degenerative joint disease of the back.

A service acquaintance of the veteran's provided an October 
1997 statement which related the veteran being placed on sick 
call following a training exercise with a heavy load.  
According to the statement, the veteran complained of right 
leg pain and spent approximately 16 days in the hospital as a 
result of the incident.  The veteran submitted a statement 
attesting to similar facts in December 1997.  That statement 
also alleged that when the veteran was admitted to William 
Beaumont Army Hospital in 1951 many tests were performed to 
find the cause of the right leg pain, but nothing was found.  
The veteran also related that in 1968, the veteran was 
hospitalized for complaints of severe right leg pain, but 
testing was negative for a cause.  According to the 
statement, the pain would go away for a period of years and 
then reoccur.  The veteran stated that no doctor was ever 
able to provide a diagnosis until a November 1996 magnetic 
resonance image (MRI) revealed disc bulge with impingement.

The veteran testified at a RO hearing in February 1998.  He 
stated that the injury occurred during advanced training in 
1952 when he was required to carry a backpack of rocks 
weighing 97 pounds.  His weight at the time was 117 pounds.  
He complained of right leg pain and was eventually admitted 
to the hospital.  He testified that the doctors could find no 
cause for the pain, and that he had surgery to remove both 
great toenails while he was in the hospital.  The pain 
continued over the years, but no cause was ever determined 
until the 1997 MRI found sciatica.  The veteran testified 
that never incurred any other injury to his back which could 
have caused this condition.  After military service the 
veteran was a machinist, plumber's helper, director of 
building grounds for the local school district, tractor 
mechanic, septic service provider and dispatcher.

The veteran testified at a hearing before the undersigned 
Board Member in March 1999 that he was hospitalized at 
William Beaumont Hospital for right leg pain in 1951.  The 
description of the pain and the circumstances of his injury 
were consistent with earlier testimony.  A witness for the 
veteran testified that he knew the veteran and was in the 
hospital at the same time.  He recalled the veteran's 
complaints of pain then and over the following years.  
Finally, the veteran testified that he had trouble walking, 
that it was necessary for him to wear a corset and that hot 
mineral baths provided some temporary relief.
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court of Appeals for Veteran's Claims (hereinafter 
"Court") has held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Analysis

In this case the veteran has stated on several occasions that 
he injured his back in 1951 during training while carrying a 
heavy pack.  There are no references to such complaints in 
the service medical records, however, his testimony and that 
of his service acquaintances regarding his back injury and 
having right leg pains is credible.  Still, there must be 
competent evidence of a nexus between current back pathology 
and service or competent evidence of continuity of pertinent 
symptomatology from service to the initial clinical findings 
of chronic disability.  

A 1967 x-ray showed no lumbosacral abnormalities and a 1968 
VA examination revealed no back problems.  In fact, the first 
competent evidence of a back disorder are the records of 
examination and treatment for a work related back injury more 
than 33 years after the veteran was discharged from active 
duty.

The Board is cognizant that some of the recently dated 
medical records note a history of injury during active 
service as reported by the veteran.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent medical evidence 
demonstrating that his present low back disorder is due to an 
injury incurred in or aggravated by active service.  The only 
evidence of a causal relationship between current disability 
and injury during service is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Furthermore, there is no clinical evidence suggesting that 
the symptoms exhibited by the veteran in service represented 
the onset of chronic back disability.  See Savage.  
Consequently, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for a low back disorder with right lower extremity 
impairment.  38 U.S.C.A. § 5107(a).



ORDER

Entitlement to service connection for a low back disability 
with right lower extremity impairment is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

